Citation Nr: 0905253	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-41 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus, Type II.

3.  Entitlement to service connection for skin cancer, 
claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  

The Veteran testified at a May 2006 videoconference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

In June 2007, the Board remanded the claim for service 
connection for a lung disorder for further development, to 
include obtaining a statement from the Veteran concerning in-
service and post-service asbestos exposure.  If the Appeals 
Management Center (AMC)/RO determined that it was at least as 
likely as not that the Veteran was exposed to asbestos in 
service, the Veteran was to be scheduled for an appropriate 
VA examination to determine if he had a lung disease related 
to the in-service exposure to asbestos.  

The AMC sent the Veteran a letter requesting a statement 
regarding exposure, as directed, but the Veteran did not 
respond.  The representative sent in entries from the 
internet site "Wikipedia" regarding ships on which the 
Veteran served.  The representative waived initial agency of 
original jurisdiction (AOJ) consideration of this evidence.  
See 38 C.F.R. § 20.1304.  These pages from the internet do 
not specifically mention the Veteran or asbestos exposure.  
As discussed more fully below, based on the lack of response 
by the Veteran and the absence of a diagnosis of asbestos-
related lung disease (asbestosis), the Board finds that 
additional development of this issue is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

Regarding the other claims on appeal, the Veteran contends 
that his diabetes mellitus and skin cancer are due to his 
alleged exposure to the herbicide agent, Agent Orange, during 
the Vietnam era.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran 
further asserts that his coronary artery disease is secondary 
to his service-connected diabetes mellitus.  In view of the 
foregoing, upon the Board's initial review of the record, it 
was determined that the claims for service connection for 
diabetes, heart disease and skin cancer were inextricably 
intertwined and as such, as explained below, appellate review 
was stayed.    

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board may now proceed 
with adjudication of the claims for service connection for 
diabetes mellitus, coronary artery disease and skin cancer.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence is against a finding 
that the Veteran's service involved presence at some point on 
the landmass or inland waters of Vietnam; there is no medical 
evidence of diabetes mellitus during service or many years 
thereafter, nor is there competent evidence of a nexus 
between currently diagnosed diabetes mellitus and any 
incident of or finding recorded during service.

3.  There is no medical evidence of heart disease during 
service or for many years thereafter; there is no competent 
evidence of a nexus between a current diagnosis of coronary 
artery disease and any incident of or finding recorded during 
service; there is no legal entitlement to service connection 
as secondary to diabetes mellitus because service connection 
is not in effect for the latter disease.

4.  The preponderance of the evidence is against a finding 
that the Veteran's service involved presence at some point on 
the landmass or inland waters of Vietnam; there is no medical 
evidence of skin cancer during service or for many years 
thereafter; there is no competent evidence of a nexus between 
the Veteran's skin cancer and any incident of or finding 
recorded during service.

5.  The preponderance of the evidence is against a finding 
that the Veteran was exposed to asbestos during service; 
there is no evidence of a lung disease during service or for 
many years thereafter; there is no competent evidence of a 
nexus between a current lung disorder and any incident of or 
finding recorded during service; there is no medical or X-ray 
evidence of a diagnosis of asbestos-related lung disease 
(asbestosis).


CONCLUSIONS OF LAW

1.  Service connection for claimed diabetes mellitus, Type II 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

3.  Service connection for skin cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

4.  Service connection for a lung disease, to include as due 
to alleged in-service exposure to asbestos, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  

Subsequent to the June 2007 Board remand, the AMC issued the 
Veteran a July 2007 VCAA letter.  The United States Postal 
Service returned the letter as undeliverable as addressed.  
The Board notes that the document contains the address 
previously used for correspondence to the Veteran.  The AMC 
reissued the letter in April 2008 after obtaining a different 
address.  Although the claims related to contended herbicide 
exposure were stayed in the June 2007 Board remand, the 
letter addressed all four claims presently on appeal and the 
AMC later readjudicated these claims.  As outlined above, the 
stay has been lifted; the Board will evaluate the AMC's post-
remand efforts to comply with the VCAA regarding all four 
claims on appeal. 

The April 2008 VCAA letter fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

The April 2008 letter contained the language, from the June 
2007 Board remand that informed the Veteran that VA needed 
him to provide a statement "with as much detail as 
possible" regarding his asbestos exposure.  The Veteran was 
also asked to answer a series of questions regarding asbestos 
exposure, including where, when and how he was exposed and 
the names of other service persons present at the time of 
exposure.  In addition, regarding contended exposure to 
herbicides, the Veteran was informed that he could send in 
statements from persons who knew of his exposure.  The 
Veteran did not respond.

The Board is cognizant that the copy of the June 2007 Board 
remand sent to the Veteran (also sent to the address 
previously used for the Veteran) was also returned as 
undeliverable and there is no evidence that the remand was 
resent after the AMC obtained an updated address.  As 
discussed in greater detail below, the claims on appeal are 
denied as the evidence is against a finding that the Veteran 
had exposure to asbestos and against a finding that the 
Veteran's service involved presence at some point on the 
landmass or inland waters of Vietnam.  The Veteran was 
provided the information and evidence needed to substantiate 
these claims in the April 2008 VCAA letter.  

That is, the April 2008 VCAA letter informed the Veteran 
regarding the evidence needed to substantiate his claims.  
The June 2007 Board remand directed that this VCAA letter 
containing this tailored request for information be sent to 
the Veteran.  The April 2008 letter provided the Veteran the 
evidence and information needed to substantiate claims based 
on asbestos and herbicide exposure.  This letter was sent to 
the updated address.  The Veteran did not respond.  After 
review of this letter and the June 2007 Board remand, the 
Board finds that the letter provided the Veteran with the 
pertinent notice regarding his claims and that his receiving 
the June 2007 Board remand would not have provided the 
Veteran with additional pertinent information, not contained 
in the April 2008 VCAA letter, that would have assisted him 
in substantiating his claims.  Therefore, the Board can find 
no basis on which a remand to issue the Veteran a copy of the 
June 2007 Board remand would lead to a benefit sought, and 
therefore, finds that remand is unnecessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the November 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  The Board is 
cognizant that the November 2008 supplemental statement of 
the case contains errors.  In this regard, the text under 
each issue was unchanged - and indicates that the same issue 
is denied.  The supplemental statement of the case, however, 
correctly records that no evidence, other than the Board 
hearing transcript, had been received since the November 2005 
statement of the case and the November 2008 supplemental 
statement of the case records that all the evidence of record 
was considered.  Therefore, the Board finds that this 
supplemental statement of the case substantially complied 
with the applicable due process and notification requirements 
for a decision and constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, personnel records, and private 
treatment records.  

The Veteran has not been provided with a VA examination 
regarding any of the claims on appeal.  Under VA regulations, 
the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran contends, in essence, that his diabetes and skin 
cancer are due to alleged exposure to herbicides (including 
Agent Orange); that his lung disease is due to alleged in-
service exposure to asbestos; and that his coronary artery 
disease was caused or aggravated by his diabetes.  The 
preponderance of the evidence is against a finding that the 
Veteran had asbestos exposure or that at some point during 
service he was on the landmass or inland waters of Vietnam, 
thereby establishing a presumption of exposed to an herbicide 
during service.  Although the Veteran has contended that 
"poor" eyesight in service constituted evidence that he had 
diabetes, there is no competent evidence of diabetes during 
service or for many years thereafter.  The disabilities at 
issue are not apparent until many years after service and 
there is no competent evidence that links any of the 
disabilities to a verified event of service.  Under these 
circumstances, the Board finds that there is no duty to 
provide VA examinations.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the claims file contains an indication 
that the Veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  The Board has 
considered the holding of Tetro v. Gober, 14 Vet .App. 100 
(2000), and other cases, wherein the Court held that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists.  The Veteran has never identified records of SSA as 
being relevant, nor has he requested that VA obtain these 
records.  Further, the Veteran contends that service 
connection is warranted based on his alleged in-service 
exposure to herbicides and asbestos.  There is no presumed 
exposure to herbicides as the record does not confirm that 
the Veteran set foot in Vietnam and there is no medical 
evidence of a current diagnosis of asbestosis or asbestos-
related lung disease.   There is no indication that SSA 
records dated in recent years would contain evidence 
pertinent to the Veteran's alleged exposure to herbicides and 
asbestos over 40 years ago.  Therefore, the Board finds that 
a remand to obtain these records is not necessary.  See 
Sabonis, supra; Soyini, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
diabetes mellitus, cardiovascular-renal disease, and a 
malignant tumor (to include skin cancer) will be considered 
to have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
and chloracne or other acneform disease consistent with 
chloracne are among the diseases listed.  Skin cancer is not 
among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that, under 38 C.F.R. § 3.310 (a), service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
and secondary service connection may be found where a 
service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Diabetes Mellitus, Coronary Artery 
Disease, 
and Skin Cancer

The Veteran contends that he has diabetes mellitus and skin 
cancer due to exposure to the herbicide agent, Agent Orange.  
He further asserts that his coronary artery disease is due to 
his diabetes mellitus.  The Veteran had service in the U.S. 
Navy.  He maintains that during his service he was sent to Da 
Nang for one day.  Review of the personnel records does not 
indicate service on the landmass or inland waters of Vietnam.  

At the time of the May 2006 Board hearing, the Veteran 
offered other theories to support his claims for service 
connection.  He testified that he had eye problems in service 
and that his visual acuity improved after he received treated 
for diabetes mellitus.  In essence, the Veteran contended 
that this was evidence that he had diabetes during service.  
He also alleged that his skin cancer was caused by the use of 
different cleaning solvents used during service and his 
exposure to the sun.

A December 1963 report of medical examination completed upon 
entrance into service indicates that the Veteran had 20/20 
visual acuity bilaterally.  A September 1967 treatment record 
documents that the Veteran complained of headaches at night 
"behind the eyes."  No eye disabilities were diagnosed but 
a pair of glasses was ordered.  A December 1967 separation 
report of medical history indicates that the Veteran had 
20/25 vision in the right eye and 20/20 vision in the left 
eye.  The clinician adding notes to the record found that the 
Veteran had defective vision, not considered disabling.  

Post-service medical records document treatment for diabetes 
mellitus and heart disease.  In a June 2003 letter, a private 
clinician documented that the Veteran's history was 
significant for coronary artery disease and myocardial 
infarction.  The Veteran also recounted having two cancerous 
skin lesions removed.

Analysis:  Diabetes Mellitus, Coronary Artery Disease,
and Skin Cancer

The claims file contains evidence that the Veteran has been 
diagnosed as having diabetes mellitus and heart disease.  The 
claims file does not document any diagnosis or treatment for 
skin cancer.  The Veteran's main contention on appeal is that 
he has diabetes mellitus and skin cancer due to exposure to 
Agent Orange.  The record contains no evidence that the 
Veteran was exposed to Agent Orange.  After review of the 
record, the Board also finds that VA law and regulations 
providing that veterans who had service in the Republic of 
Vietnam are presumed to have been exposure to herbicide 
agents, such as Agent Orange, are not applicable to this 
appeal.  See 38 C.F.R. §§ 3.307, 3.309.  As noted in the 
Introduction, the Federal Circuit recently found that the 
Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  See Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In this case, the 
Veteran had U.S. Navy service.  

Although the Veteran has contended that he travelled to Da 
Nang for one day, the personnel records do not indicate any 
duty requiring travel to the landmass of Vietnam and there is 
no indication that further development would lead to such 
evidence.  Although the April 2008 VCAA letter indicated that 
the Veteran could send in letters from fellow servicepersons 
to support his appeal, the Veteran did not provide any such 
evidence.  The Board finds that as the personnel records and 
other records of file are devoid of evidence that the Veteran 
travelled to the landmass or inland waters of Vietnam, the 
preponderance of the evidence is against such a finding of 
travel to Vietnam.  Therefore, the Veteran is not presumed to 
have been exposed to an herbicide agent, such as Agent 
Orange, during service.

Regarding the contention that eye problems in service were an 
indication that the Veteran had diabetes mellitus during 
service, service treatment records only indicate slightly 
reduced visual acuity.  It is apparent that such was due to a 
refractive error of the eye but, in any event, there is no 
indication in the medical record that it was attributed to 
diabetes.  There is no medical evidence to show that the 
Veteran was diagnosed as having diabetes mellitus until many 
years after service.  The gap of time of between service and 
the first post-service medical evidence of a diagnosis of 
diabetes mellitus is, in itself, significant and it weighs 
against the appellant's claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims).  The record is also devoid of any medical 
evidence or competent opinion supporting a nexus between the 
Veteran's diabetes and any incident of or finding recorded 
during service.  

Regarding the contention that the Veteran's skin cancer is 
due to solvent or sun exposure, the claims file, again, does 
not contain record of treatment or diagnosis of skin cancer 
during service or for many years thereafter, nor does it 
contain evidence linking such a diagnosis to solvents or sun 
exposure. 

The Veteran has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical diagnosis or causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, in the 
Board's judgment the Veteran is not competent to opine that 
an eye problem in service was due to diabetes mellitus or 
that he has skin cancer due to in-service solvent or sun 
exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).   

Exposure to an herbicide agent has not been confirmed and 
there is no competent evidence of diabetes mellitus or skin 
cancer during service or for many years thereafter.  There is 
no competent evidence that links a current diagnosis of 
diabetes or lung disease to any other incident of service, to 
include solvent or sun exposure.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection.  Therefore, the benefit of the 
doubt doctrine is not applicable and the claims for service 
connection for diabetes mellitus and skin cancer must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In regard to the claim for service connection for coronary 
artery disease, there is no medical evidence to show that the 
Veteran was diagnosed as having heart disease until many 
years after service.  The gap of time of between service and 
the first post-service medical evidence of coronary artery 
disease is, in itself, significant and it weighs against the 
appellant's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  The record is also devoid of any medical evidence 
or competent opinion supporting a nexus between the Veteran's 
coronary artery disease and any incident of or finding 
recorded during service.  

The Veteran's main contention on appeal is that his heart 
disease is secondary to (caused or aggravated by) his 
diabetes mellitus.  As the instant decision denies service 
connection for diabetes mellitus, the claim for service 
connection for coronary artery disease as secondary to 
diabetes must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



Factual Background:  Lung Disorder

This claim originally included the contention that the lung 
disease was due to Agent Orange.  However, aside from the 
fact that such exposure is not supported by the record, the 
Veteran clarified at the May 2006 hearing that he is seeking 
service connection for a lung disorder on the basis that it 
is due to claimed asbestos exposure in service.  

A review of the service treatment records does not reveal any 
complaint, treatment or diagnosis of a lung disorder.  During 
the Board testimony, the Veteran noted that he was not aware 
of being exposed to asbestos aboard ship, and he testified 
that while he had used tobacco in the past, he had quit in 
approximately 1980.

In January 2000, after pulmonary function tests, the Veteran 
received a diagnosis of mild restrictive defect with a 
moderate obstructive defect with improvement in the 
obstructive defect after inhaled bronchodilators, suggestive 
of reversible component of the obstructive disease.  Private 
medical records dated in July 2003, September 2003 and 
January 2004 similarly list the Veteran's active medical 
problems as restrictive lung disease and obstructive chronic 
bronchitis.

Analysis:  Lung Disorder

The Board finds that service connection for a lung disorder 
is not warranted.  The service treatment records are negative 
for any findings relating to pulmonary disease.  There is no 
post-service medical evidence of a lung disorder until many 
years after service.  The contention on appeal, however, is 
that the lung disability later developed as a result of 
asbestos exposure in service.  However, there is no medical 
evidence of a diagnosis of asbestosis or asbestos-related 
lung disease.  

In the June 2007 remand, the Board cited administrative 
protocols and Court cases regarding the adjudication of 
asbestos related cases, including a 1988 VA issued circular.  
See VA Department of Veterans Benefits (DVB), Circular 21-88-
8. Asbestos-Related Diseases (May 11, 1988).  The current 
procedures governing development by the RO in asbestos 
related claims are located in M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section H, Paragraph 29.  In Ashford v. Brown, 10 
Vet. App. 120, 124-125, the Court indicated that the Board 
should have specifically referenced the DVB Circular and have 
discussed the RO's compliance with its claim-development 
procedures.  In the instant case, the Board remanded to 
ensure compliance with these procedures, to include the AMC 
determining whether the Veteran was exposed to asbestos 
during service.

Upon remand, the AMC requested that the Veteran provide 
information regarding exposure.  The Veteran did not respond.  
Although cognizant that the AMC did not make the specific 
finding regarding whether the Veteran had asbestos exposure, 
in light of there being no medical evidence of a lung 
disability attributed to asbestos exposure and the Veteran's 
failure to submit the information requested that could help 
to determine if he was exposed to asbestos during service, 
the Board finds that no additional development is required.  
To reiterate, subsequent to the June 2007 Board remand, the 
Veteran was issued the April 2008 VCAA letter that informed 
him of the evidence needed to substantiate this claim.  The 
letter requested that the Veteran provide detailed 
information regarding asbestos exposure.  If the Veteran has 
provided such a statement, it could have lead to evidence 
supporting his claim.  The Veteran's failure to respond 
prevented VA from possessing such possibly supportive 
evidence.  In this regard, the Board highlights that the duty 
to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Although it is regrettable that 
the Veteran did not receive a copy of the June 2007 Board 
remand ,as discussed above, the April 2008 letter informed 
the Veteran that VA needed him to provide details regarding 
his asbestos exposure.

As noted, the Veteran had previously indicated that he had 
not known that he was exposed to asbestos during service.  
The Veteran's subsequent contention of asbestos exposure 
appears to be based on the fact that he served abroad Navy 
ships.  Even assuming without deciding that there was such 
exposure, the fact remains that there is no medical evidence 
of a current diagnosis of asbestos-related lung disease.  
There is no medical evidence or competent opinion linking any 
lung disorder to service.  Under these circumstances, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's lung disorder began during or as 
the result of some incident of service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for a lung disorder must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for diabetes mellitus, Type II, claimed as 
due to Agent Orange exposure, is denied.

Service connection for coronary artery disease, claimed as 
secondary to diabetes mellitus, Type II, is denied.

Service connection for skin cancer, claimed as due to Agent 
Orange exposure, is denied.

Service connection for a lung disorder, claimed as due to 
asbestos exposure, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


